DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
As per Claim 1: “apparel recommendations:” in line 1 of claim 1 should recite –apparent recommendations, comprising:--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
“the user” in line 6 of claim 1 lacks antecedent basis.
“the free text portion of the user interface” in lines 10-11 of claim 1 lacks antecedent basis (“at least one of the questions designed to accept a free text response” in lines 7-8 of claim 1 does not imply that there is a free text portion of the user interface”).
“a third database of one or more retailers of a plurality of apparel characteristics” is unusual phrasing, because a database is usually a database of one type of information and “one or more retailers” and “a plurality of apparent characteristics” are two different types of information.  It is also not clear if “of a plurality of apparel characteristics” is supposed to refer to something that the one or more retailers sell, or to the third database (i.e. the third database is both a database of retailer(s) and a database of a plurality of apparel characteristics.
“the user who has experienced a specific medical event” in the last 2 lines of claim 1 lacks antecedent basis.

As per Claim 5:
“these criteria” in line 5 of claim 2 is unclear, because it is not clear if it refers to “one or more criteria” in line 2 of claim 5 or to all of the listed criteria in lines 2-5 of claim 5.
It is not clear if “in the user interface” at the end of claim 5 is supposed to refer to “the two or more answers” in the 2nd to last line of claim 5 or to “the two questions” in the last 2 lines of claim 5.
If “in the user interface” at the end of claim 5 refers to “the two or more answers” in the 2nd to last line of claim 5:
“the two or more answers to the two questions in the user interface” lacks antecedent basis because lines 9-11 of claim 1 recites “two or more answers to the two or more questions from the free text portion of the user interface”.
If “in the user interface” at the end of claim 5 refers to “the two questions” in the last 2 lines of claim 5:
“the two questions in the user interface” in lines 5-6 of claim 5 lack antecedent basis.  Lines 6-7 of claim 1 recites where “two or more questions are configured to be displayed on a user interface of a computing device” but no part of claim 1 recites where two questions are actually in the user interface.
“the two questions in the user interface” in lines 5-6 of claim 5 are also ambiguous when “two or more questions” refers to more than two questions (i.e. when there are 3 or more questions, it is not clear which of those 3 or more questions are “the two questions in the user interface”).

The dependent claims include the issues of their respective parent claims.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and consequently claim[s] 2-6 which depend on claim[s] 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) An automated system for making apparel recommendations: a first database comprising a plurality of apparel characteristics with each of a plurality of apparel items recommended for medical events based on health related criteria; a second database comprising two or more questions requesting information about the user, wherein the two or more questions are configured to be displayed on a user interface of a computing device, at least one of the questions designed to accept a free text response; a natural language processor configured to extract semantic primitives from two or more answers to the two or more questions from the free text portion of the user interface; a third database of one or more retailers of a plurality of apparel characteristics with each of a plurality of apparel items recommended for medical events based on health related criteria; and a rules engine configured to use the semantic primitives from the natural language processor, the first database, and the third database to produce a personalized list of one or more recommended apparel items for the user who has experienced a specific medical event (producing a personalized list of one or more recommended apparel items for a user who has experienced a specific medical event using the semantic primitives [where semantic primitives is explicitly defined in paragraph 42 of the Specification “Semantic primitives are a set of language-agnostic concepts that are innately understood but cannot be expressed in simpler terms. Semantic primitives are concepts that are learned through practice and that may have difference expressions as words or phrases across differing languages, and that are learned through practice but cannot be defined concretely”, and where the semantic primitives are extracted from two or more answers to the two or more questions from the free text portion of the user interface], the first database [the first database comprises a plurality of apparel characteristics with each of a plurality of apparel items recommended for medical events based on health related criteria] and the third database [of one or more retailers of a plurality of apparel characteristics with each of a plurality of apparel items recommended for medical events based on health related criteria])
Jordan et al. (US 2016/0278444, Search Report reference, cited in IDS) describes where smart clothing can be adjusted by personal preferences (paragraph 15) and where personal preferences can be entered via a user interface (paragraph 18, which does not specifically describe free text entry of personal preferences).  Paragraph 51 describes questions that may be used to prompt the user for feedback about the user’s comfort, and where feedback is used to adjust clothing.  Paragraph 28 describes a recommender application which recommends clothing to a person in a store or when a person is getting dressed.  Jordan and Levin et al. (US 2015/0081472, Search Report reference, cited in IDS), at a minimum, does not appear to describe where semantic primitives are extracted from answers to questions from a free text portion of a user interface.  Levin appears to describe where options for answers are provided (NOT where answers are free form text). 
X. Zhu, J. Huang and M. Shi, “An Intelligent On-line Recommendation System in B2C Apparel e-Commerce,” 2010 International Conference on E-Business and E-Government, 2010, pp. 2213-2216, doi: 10.1109/ICEE.2010.559. teaches a knowledge base of products and associated semantic attributes and recommending items in the same class of products that ‘match’ a user model (page 2214, left column, 3rd full paragraph)
Free text description of products/clothing for purchase (not necessarily free text answers to multiple questions).
10121135 teaches free text description of clothing that appears to be used as article-characteristic data for appraisal of a fashion article (col. 17, lines 1-21)
10223353 teaches “After the user interface has been rendered on the client device, the event listener may identify changes in the text field as the user generates the free-text description and may communicate free-text description data to the computing environment for analysis. Such analysis may include, for example, performing a semantic analysis on the free-text description while the free-text description is generated by comparing at least one semantic obtained from the free-text description to a semantic library associated with the product or a relevant product category” and where matching a semantic leads to prompting a user to verify a safety concern (col. 2, lines 25-52)
10346893 teaches “For example, various embodiments can include receiving, from a computing device, a search query including a description of an item of interest, such as an article of clothing. The description can include a type, a size, or a color, for example. For example, a user can submit a search query for “shirt” or “long-sleeved shirt” to an electronic marketplace. Further, embodiments can include causing the search query to be executed against a data source associated with the electronic marketplace, such as the electronic marketplace's catalog of items available for purchase. Embodiments also can include receiving, in response to the search query, a set of search results associated with the article of clothing, such as apparel items available for purchase. For example, the set of search results can include various shirts and can be shown to the user with various information about the search results, including purchasing information, descriptions, and images. The user then can select one of the search results, such as a shirt that the user wishes to purchase” (col. 9, line 64 – col. 10, line 40).
Free text searching of apparel.
2019/0080390 teaches “When a user logs into the system, the user can perform a search for an apparel. The system then searches the database for digital representations of the searched apparel (or similar apparel) worn by other users with the most similar body type and body measurements. The user can also enter tags into the search criteria, and the search will take the tags into account. In some embodiments, users can use free-text for searching apparels they are interested in. For example, “levi's 505”, “white bikini”, “black and white evening dress”, “slim-fit dress shirt with dark colors” etc” (paragraph 46).  This reference describes free-text searching of apparel.
Semantic primitives (not the same as the specific definition in the Specification).
2018/0107940 teaches “In one embodiment, the ontology is built from a plurality of semantic primitives. A semantic primitive comprises the most basic meaning of a given discipline. For example, within a chemistry discipline, one semantic primitive may be “mass”. In the inventive system, the number of base semantic primitives for a given discipline would be minimal. From these semantic primitives, the database is configured to construct higher level concepts using a combination of semantic primitives. Furthermore, the database may also build even higher level concepts based on combinations of semantic primitives and domain specific primtives” (paragraph 43).
2012/0166372 “semantic primitives… ‘atomic’ or ‘elemental’ concepts” (paragraph 94)
2007/0162409 “fundamental semantic notion, a ‘semantic primitive,’” (paragraphs 13-15).
2017/0371861 teaches “Generative semantic primitives are a small set of structures that express basic facts about the world and that can be composed to represent the full range of meaning of natural language. For instance, for the sentence, “Ben brought the food to Ava”, the syntax elements may be identifying “brought” as the verb and the semantic primitives may include facts about the entities in the sentence, such as Ben causing an action that results in the food being located near Ava or Ben's intention that Ava possess the food. The GSPs can be used, among other things, for answering reading comprehension questions” (paragraph 68)
Language-independent semantic concepts.
2015/0278195 teaches “the method of text data (message) analysis is based on the use of language-independent semantic units, the invention is also language-independent and enables operations with one or several natural languages. In other words, the invention is capable of sentiment analysis (SA) for multiple-language texts as well” (paragraph 38)
Semantic representation (suggested to be language-independent) including concepts.
5369574 teaches “Based upon the analytical results from the sentence-structure analyzer 200, a semantic analyzer 300 produces a semantic representation, of the kind shown, for example, in FIG. 5, representing the connection between meaning concepts. In a case where an expression which does not depend upon language characteristics is used in machine translation as a semantic representation, a sentence in a second language can be obtained directly from a semantic representation obtained by analyzing the first language” (col. 3, line 64 – col. 4, line 28).  This reference suggests where a semantic representation of a sentence (suggested to be text) can be language-independent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/26/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658